856 F.2d 480
UNITED STATES of America, Appellee,v.Elias GIAGOUDAKIS and Ruth Giagoudakis, Appellants.
Nos. 68, 69, Dockets 88-1144, 88-1145.
United States Court of Appeals,Second Circuit.
Argued Aug. 30, 1988.Decided Sept. 1, 1988.

Gerald J. McMahon, New York City (Stephen C. Cooper, of counsel), for defendants-appellants.
Tanya Hill, Brooklyn, N.Y., Asst. U.S. Atty., E.D.N.Y.  (Andrew J. Maloney, U.S. Atty., E.D.N.Y., John Gleeson, Asst. U.S. Atty., of counsel), for appellants.
Before FEINBERG, Chief Judge, and CARDAMONE and PRATT, Circuit Judges.
PER CURIAM:


1
Appellants Elias and Ruth Giagoudakis appeal from judgments of the United States District Court for the Eastern District of New York, convicting them of one count of conspiracy to distribute cocaine and one count of distribution of cocaine.  Appellants raise two claims.  The first is that the district court erred in refusing to suppress certain statements made and physical evidence seized when Ruth Giagoudakis was arrested, because the arresting officer did not have probable cause to arrest her.


2
Appellants' second claim is that they were denied the right to a speedy trial because the district court erroneously excluded time for speedy trial purposes when it found that statements and actions taken by appellants' counsel constituted a pretrial suppression motion that had been "filed" within the meaning of the Speedy Trial Act.  Appellants argue that because the suppression motion papers were never delivered to the court or to the clerk's office they were not "filed", even though they had been personally served on the assistant U.S. attorney and even though counsel for Ruth Giagoudakis reported to the trial judge in open court that he "already had the motion filed".


3
Appellants' claims are without merit for the reasons given by Judge Costantino in his two opinions dated March 17, 1987, reported at 693 F.Supp. 1414 and 693 F.Supp. 1417 (E.D.N.Y.).


4
Judgments affirmed.